Citation Nr: 1745369	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of arthroplasties of the bilateral middle toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

A review of the record shows that the Veteran receives treatment from a private podiatrist for various foot disabilities.  A review of those treatment notes of record shows that he Veteran has somewhat severe symptoms of foot disabilities.  However, it also appears that the Veteran has been diagnosed with numerous disabilities in addition to the service-connected residuals of his bilateral third toe arthroplasties.  It is unclear from the treatment notes of record what symptoms are attributable to his service-connected disabilities and which are attributable to nonservice-connected disabilities.  

Additionally, in the June 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected bilateral third toe arthroplasties.  A review of the record shows that the Veteran was afforded the directed examination in October 2015.  In a March 2016 statement, the Veteran reported that he felt the examination conducted at the direction of the June 2015 remand was not adequate.  In this regard, the Veteran noted that he was only interviewed for five minutes by the VA examiner, which was not a sufficient amount of time to accurately determine the current level of impairment of his service-connected disability.

A review of the examination report does not show any blatant inadequacies.  However, the Board does note that the examination report does not clearly define, to the extent possible, which symptoms reported by the Veteran are related to his service-connected foot disabilities and which are related to nonservice-connected foot disabilities.  

Therefore, the Board finds that the evidence currently of record is not sufficient to decide the claim on appeal.  Accordingly, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected bilateral third toe arthroplasties.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA foot examination by a podiatrist with appropriate expertise to determine the current level of severity of all symptoms resulting from his service-connected bilateral third toe arthroplasties.  The claims file must be made available to and reviewed by the examiner.  The examiner should provide all information required for rating purposes.  

Specifically, the examiner should report in detail which symptoms reported by the Veteran are the result of his service-connected bilateral third toe arthroplasties and which symptoms are the result of nonservice-connected foot disabilities.  If the examiner is unable to distinguish which foot symptoms result from which disabilities, the examiner should report that fact and provide a rationale as to why the reported symptoms cannot be distinguished. 

3.  Confirm that the VA examination and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and wait the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


